                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


JENNIFER ALLAM                                       :
6451 Woodgreen Circle
Baltimore, MD 21207                                 :

      Plaintiff                                      :

vs.                                                  :    Civil No:

BRIDGET KAREN TOUHEY                                :
27 W. Buckingham Drive
Rehobeth Beach, DE 19971                             :

           Defendant                                 :

                                             COMPLAINT

                                 JURISDICTIONAL STATEMENT

           The Plaintiff, Jennifer Allam, respectfully moves the Court for Entry of Judgment against
the Defendant, Bridget Karen Touhey, upon the following grounds:
           The Plaintiff, Jennifer Allem, is an adult resident and citizen of the State of Maryland. The
Defendant, Bridget Karen Touhey, is an adult resident and citizen of the State of Delaware. The
subject automobile accident having occurred in the District of Columbia. Plaintiff's claim for
money damages exceeds the sum of Seventy-Five Thousand Dollars ($75,000.00) exclusive of
interest, costs, etc. The Jurisdiction of this Honorable Court to hear and decide Plaintiff's claim is
based upon diversity of citizenship.




                                          BASIS OF CLAIM
                                              COUNT I
                                           (NEGLIGENCE)

           1.     That on or about November 12, 2018 at approximately 8:30 pm, the Plaintiff,
Jennifer Allam, while exercising due care for her own safety, was operating a motor vehicle in a
westerly direction along New York Avenue, NE at or near Florida Avenue, NE in Washington,
DC.
        2.        That at the same time and place aforementioned, the Defendant, Bridget Karen
Touhey, was operating a motor vehicle in a westerly direction along New York Avenue, NE at or
near Florida Avenue, NE in Washington, D.C.
        3.        That at the same time and place aforementioned, it became the duty of said
Defendant to operate her motor vehicle in a safe and prudent manner, to maintain a constant
vigilance for all other vehicles around and/or ahead of her, to pay full time and attention; to
control her vehicle to avoid striking the vehicle ahead of her; and to observe all the traffic laws,
rules and regulations of the District of Columbia.
        4.        That notwithstanding the aforementioned duties, said Defendant, Bridget Karen
Touhey, failed in the performance thereof, and, without warning, negligently and recklessly
caused her motor vehicle to forcefully and violently strike the Plaintiff’s motor vehicle in the rear.
        5.        That as a direct and proximate result of the negligent acts of said Defendant, the
Plaintiff, Jennifer Allam, sustained severe personal injuries to her neck, back, head, shoulders,
extremities and shock to her central nervous system.
        6.        That as a direct and proximate result of the negligence of the Defendant, the
Plaintiff has incurred, and will continue to incur, substantial expenses for medical care and
attention.

        WHEREFORE, the Plaintiff, Jennifer Allam, claims of the Defendant, Bridget Karen
Touhey, damages in the amount of Eighty Thousand Dollars ($80,000.00) plus interest and costs

of suit herein.



                                                         /s/Marvin Liss_____________
                                                         MARVIN LISS #433592
                                                         5225 Wisconsin Avenue, N.W.
                                                         Suite 504
                                                         Washington, D.C. 20015
                                                         Phone (202) 237-6300
                                                         marvin@mlisslaw.com
                                                         Attorney for Plaintiff
